Adam D. Harki
Guess & Rudd P.C.
1029 W 3rd Ave Ste 400
Anchorage, Alaska 99501
(907) 793-2200 Telephone
(907) 793-2299 Facsimile
E-mail: aharki@guessrudd.com

Attorneys for Haines Associates, an Idaho Limited Partnership

                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

HAINES ASSOCIATES, an Idaho limited
partnership,
               Plaintiff,
                                                        Case No. 3:20-cv- ____________
vs.
DUSTY TRAILS ASSOCIATES OF                              COMPLAINT FOR
HAINES, LLC, an Alaska limited liability                BREACH OF CONTRACT
company,
               Defendant.



       Plaintiff, Haines Associates, an Idaho Limited Partnership (“Plaintiff”), by and

through its attorneys, Guess & Rudd P.C., and for its Complaint against Defendant, Dusty

Trails Associates of Haines, LLC, an Alaska limited liability company (“Defendant”),

alleges as follows:

                                        JURISDICTION

       1. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1),

in that this is an action between citizens of different States and the amount in controversy

exceeds $75,000, exclusive of interest, attorney fees and costs.

Complaint for Breach of Contract
Haines Associates vs. Dusty Trails Associates of Haines, LLC, Case No. 3:20-cv- __________
Page 1 of 6
          Case 3:20-cv-00133-JMK Document 1 Filed 06/10/20 Page 1 of 6
                                            PARTIES

        2. Plaintiff is an Idaho limited partnership with its principal place of business in

Boise, Idaho.

        3. Defendant is an Alaska limited liability company (“Defendant”) and, upon

information and belief, has its principal place of business in Haines, Colorado.

                                             VENUE

        4. Venue is proper in this district under 28 U.S.C. § 1391(b)(2) in that a

substantial part of the events or omissions giving rise to the claims occurred in this

district, and/or under 28 U.S.C. § 1391(b)(3) in that Defendant is subject to personal

jurisdiction in this district with respect to this action, and there is no other district in

which the action may otherwise be brought.

                                 FACTUAL ALLEGATIONS

        5. On or about December 26, 2019, Defendant executed a Promissory Note (the

“Note”) in favor of Plaintiff in the sum of $401,904.71, with interest accruing at a rate of

0.0% per annum, and with a Maturity Date of February 28, 2020 (“the Maturity Date”).

Attached hereto as Exhibit A, and incorporated by reference herein, is a true and correct

copy of the Note.

        6. Pursuant to the terms of the Note, Defendant agreed that the outstanding

principal balance, together with all accrued and unpaid interest thereon, and all other

amounts owed by Defendant under the Note, shall be due and payable on the Maturity

Date.


Complaint for Breach of Contract
Haines Associates vs. Dusty Trails Associates of Haines, LLC, Case No. 3:20-cv- __________
Page 2 of 6
          Case 3:20-cv-00133-JMK Document 1 Filed 06/10/20 Page 2 of 6
       7. Pursuant to the terms of the Note, Defendant agreed, subject to the

requirements of the United States of America, acting through the United States

Department of Agriculture, Rural Housing Service, that prior to the Maturity Date

Defendant would make payments on the Note from Low Income Housing Tax Credit

Equity, Construction Financing, or other USDA Rural Development approved sources.

       8. To date, no payments on the Note from Low Income Housing Tax Credit

Equity, Construction Financing, or other USDA Rural Development approved sources

has been made.

       9. The Note memorializes Defendant’s agreement that, upon any Event of Default

the entire principal debt, or so much thereof as may remain unpaid at the time, and all

interest, fees and charges accrued thereon, shall, at the option of Plaintiff, become due

and payable immediately, and that payment of said principal debt, or the unpaid principal

balance thereof, and all interest, fees and charges accrued thereon, together with all other

sums due under the terms of the Note, may be enforced and recovered at once.

       10. The Note memorializes Defendant’s agreement that any failure by Defendant

to pay any installment of interest, principal, or principal and interest or any other sums

payable pursuant to the Note which is not paid within ten (10) days of the date that

payment is due constitutes an Event of Default.

       11. Pursuant to the Note, following an Event of Default, the entire unpaid balance

of said principal sum shall bear interest, in place of the 0.0% interest rate, and so long as




Complaint for Breach of Contract
Haines Associates vs. Dusty Trails Associates of Haines, LLC, Case No. 3:20-cv- __________
Page 3 of 6
          Case 3:20-cv-00133-JMK Document 1 Filed 06/10/20 Page 3 of 6
such Event of Default continues, at the rate of five percent (5%) per annum until paid in

full (the “Default Rate”).

       12. In a letter dated February 28, 2020, Plaintiff provided Notice to the Limited

Member of Defendant (the “Limited Member”) that the Note’s Maturity Date had passed

and that the principal amount of the Note, in the amount of $401,904.71, had not been

paid (the “Notice of Default to the Limited Member”). Attached hereto as Exhibit B is a

true and correct copy of the Notice of Default to the Limited Member.

       13. In a letter dated February 28, 2020, Plaintiff provided Notice to the Defendant

that the Note’s Maturity Date had passed and that the principal amount of the Note, in the

amount of $401,904.71, had not been paid (“Notice of Default to the Defendant”).

Attached hereto as Exhibit C is a true and correct copy of the Notice of Default to the

Defendant.

       14. Pursuant to Section 4 of the Note, and in full compliance with the terms of the

same, Plaintiff provided the Notice of Default to the Limited Member and the Notice of

Default to the Defendant, each demanding that if payment of the entire amount is not

received on or before the 9th day of March, 2020 the Note would be in Default.

       15. Pursuant to the terms of the Note, the Limited Member had an option to cure

the default, but failed to do so.

       16. To date, neither the Defendant nor the Limited Member has cured Defendant’s

default on the Note.




Complaint for Breach of Contract
Haines Associates vs. Dusty Trails Associates of Haines, LLC, Case No. 3:20-cv- __________
Page 4 of 6
          Case 3:20-cv-00133-JMK Document 1 Filed 06/10/20 Page 4 of 6
                  CLAIM FOR RELIEF – BREACH OF CONTRACT

       17. Plaintiff incorporates each of the allegations set forth in the preceding

paragraphs as though fully set forth herein.

       18. Defendant has breached its agreement to make the agreed-upon payments

under the Note.

       19. Defendant has failed and refused to pay the amount due under the Note despite

repeated demands by Plaintiff.

       20. Plaintiff has performed all conditions precedent under the Note.

       21. After all lawful offsets and credits have been allowed, the unpaid balance due

to Plaintiff under the Note, as of May 9, 2020, is the principal sum of $401,904.71, which

amount has been and continues to accrue interest at the rate of five percent (5%) per

annum until paid in full.

 AWARD OF FULL ATTORNEY’S FEES AND OTHER COLLECTION COSTS

       22. Plaintiff incorporates each of the allegations set forth in the preceding

paragraphs as though fully set forth herein.

       23. As a direct result of the Defendant’s default under the terms of the Note,

Plaintiff has been required to retain the services of legal counsel to collect the sums due

under the Note. Pursuant to the terms of the Note, Plaintiff is entitled to recover from

Defendant all of Plaintiff’s costs and reasonable attorney’s fees incurred in prosecuting

this action.




Complaint for Breach of Contract
Haines Associates vs. Dusty Trails Associates of Haines, LLC, Case No. 3:20-cv- __________
Page 5 of 6
          Case 3:20-cv-00133-JMK Document 1 Filed 06/10/20 Page 5 of 6
                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that judgment be entered in its favor and against

the Defendant, as follows:

        1. That Plaintiff have judgment against Defendant in the amount of $401,904.71,

plus interest at the Default Rate of five percent (5%) per annum from March 9, 2020,

until judgment is entered.

        2. For Plaintiff’s full collection costs and expenses, including but not limited to

the reasonable actual attorneys’ fees Plaintiff incurs prosecuting this action;

        3. For post-judgment interest to accrue at the legal rate on the entire amount of

the judgment from the date judgment is entered herein;

        4. For Plaintiff’s post-judgment costs of collection, including but not limited to

full collection costs and reasonable actual attorney’s fees; and

        5. For such other and further relief as the Court deems just, equitable, and proper.

                 DATED at Anchorage, Alaska, this 10th day of June, 2020.

                                                      GUESS & RUDD P.C.
                                                      Attorneys for Plaintiff


                                                      By:   s/ Adam D. Harki
                                                            Alaska Bar No. 1411095
                                                            Guess & Rudd P.C.
                                                            1029 W 3rd Ave Ste 400
                                                            Anchorage, Alaska 99501
                                                            Phone: (907) 793-2200
                                                            Fax: (907) 793-2299
                                                            Email: aharki@guessrudd.com

ADH\\gr1\sys\DATA\6758\1\Pleadings\01 Complaint.doc

Complaint for Breach of Contract
Haines Associates vs. Dusty Trails Associates of Haines, LLC, Case No. 3:20-cv- __________
Page 6 of 6
           Case 3:20-cv-00133-JMK Document 1 Filed 06/10/20 Page 6 of 6
